DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kose (WO 2015/080771).
Regarding claims 1 and 4, Kose discloses a tread for a tire (for a heavy-duty vehicle tire is an intended use which does not further limit the claim) having a total thickness capable of being worn away during running, the tread having, in the new state, a tread surface adapted to come into contact with a roadway when running, the tread comprising a sipe 30 having a void 32 (hidden cavity) of increased width below the tread surface, configured to form a new groove opening onto the tread surface after a predetermined amount of partial wear (paragraphs [0038]-[0042]; figure 1), said hidden cavity able to be any shape in cross-section (paragraph [0042]), with specific embodiments being teardrop shaped (paragraph [0046]; figure 5) and pentagon shaped (paragraph [0047]; figure 7), wherein the mold element can include a serrated or jagged edge (paragraph [0046]; figure 12A), such serrations resulting in ribs protruding radially inwardly from the crown part of the hidden cavity, each of the fine ribs having a height in the radial direction, and extending in a direction that is perpendicular to the extending direction of the cavity (i.e. at an angle of 90°), falling within the claimed range of at least equal to 40°, as well as teaching a total depth of the sipe and hidden cavity together Z1 of substantially 2 to 15 mm, or substantially 3 to 14 mm, or 5 to 10 mm (paragraph [0052]; figure 13B), or the depth Z1 can be substantially equal to 50 to 90% of the total tread thickness (paragraph [0053]), where the height of the hidden cavity Z2 is substantially equal to at least 2 mm and up to substantially 70% of the total depth Z1 (paragraph [0054]), with a specific embodiment with total tread thickness 8.5 mm and total depth Z1 of 8 mm (paragraph [0057]), as well as teaching specific embodiments where the serrations extend 
Regarding claim 5, Kose teaches the hidden cavity is continued radially as far as the tread surface in the new state by a sipe 30 (paragraphs [0040]-[0042]; figure 1).
Regarding claim 6, Kose teaches a specific embodiment where the upper part of the hidden cavity comprises a flat face inclined at an angle of less than 45° (figure 13B).
Regarding claim 7, Kose teaches specific embodiments where the serrations extend approximately 15-30% of the depth of the hidden cavity (figures 12A-12B), as well as teaching an embodiment where the lateral walls of the cavity are about 15% of the depth of the cavity (figure 12B), and also teaching that the hidden cavity is able to be any shape in cross-section (paragraph [0042]), such teachings together suggesting that the serrations can extend onto the lateral walls of the cavity. Accordingly, it would have been obvious to one of ordinary skill in the art to create an embodiment of Kose where the ribs continue on a part of at least one of the lateral walls delimiting the hidden cavity as being suggested by Kose (see figures 12A-12B and paragraph [0042]).
Regarding claims 8-9, Kose teaches a specific embodiment where the serrations are smaller than sipe width (figure 12B), a sipe having a width of 2 mm or less, and another specific embodiment teaching or suggesting serrations which have a width similar to the height (figure 12A), and also teaching that the hidden cavity is able to be any shape in cross-section (paragraph [0042]), such teachings together suggesting that the serrations can also have a height extending along the lateral wall of about 0.3 to about 3.2 mm.  Accordingly, it would have been obvious to one of ordinary skill in the art to 

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022